DETAILED ACTION

The following is a non-final office action is response to communications received on 06/10/2020.  Claims 72-86 are currently pending and addressed below.  Claims 1-71 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 72, 73, 82-86 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nunez et al. (US 2008/0033527)
Regarding Claim 72, Nunez teaches a method for monitoring cardiovascular disease in a patient, the method comprising:  providing the patient with a stent graft (100) that is inserted into an aneurysm sac (104) of an aorta of the patient (Fig 1), where the stent graft comprises at least one sensor (122); making measurements with the at least one sensor according to a desired schedule of measurements times, to provide data [0019]; collecting and storing the data in a memory located inside the stent graft (Fig 9 and [0045]-[0047]), to provide stored data; outputting the stored data to a receiving unit located outside of the patient to provide outputted data [0045]-[0047]; determining cardiac function from the outputted data to provide a function of a heart of the patient at a measurement time according to the schedule; and monitoring cardiovascular disease from the function of the heart of the patient as determined at the measurement times [0045]-0047].
Regarding Claim 73, Nunez teaches wherein the stent graft comprises at least one of a sensor selected from a fluid pressure sensor, a blood volume sensor, a pulse pressure sensor, a heart rate sensor, and a blood flow sensor [0019].
Regarding Claim 82, Nunez teaches wherein the determining cardiac function is selected from determining at least one of cardiac output (CO), stroke volume (SV), ejection fraction (EV), systolic blood pressure (sBP), diastolic blood pressure (dBP), mean arterial pressure (mAP), systemic vascular resistance (SVR), total peripheral resistance (TPV) and pulse pressure (PP) of the patient [0045].
Regarding Claims 83 & 84, Nunez teaches the method set forth in the rejection of claim 72.  Further, Nunez teaches wherein the method can be used to detect a bacterial infection in a patient.  Said method comprising: wherein at least one sensor (122) is a 
Regarding Claims 85 & 86, Nunez teaches the method set forth in the rejection of claim 72.  Further, Nunez teaches wherein the method can be used to detect a blood clot in a patient.  Said method comprising: wherein at least one sensor (122) is a chemistry sensor that measures a pH the blood [0019].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 74-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nunez et al. (US 2008/0033527).
Regarding Claim 74-76 and 81, Nunez discloses the invention substantially as claimed.  However, Nunez does not specifically disclose wherein the cardiac function comprises: (1) at least one of stroke volume and system vascular resistance information, (2) cardiac output, (3) at least one of ejection fraction and cardiac index, and/or (4) cardiac arrhythmia and heart rate abnormality.
The instant application [0054] teaches that stent grafts having pressure t No.: CANA.401USC2 15 sensors, pulse pressure sensors, pulse contour sensors, blood volume sensors, blood flow sensors on and/or within the stent graft which can be used by one of ordinary skill in the art to calculate and monitor important physiologic parameters such as cardiac output (CO), stroke volume (SV), ejection fraction (EV), systolic blood pressure (sBP), diastolic blood pressure (dBP), mean arterial pressure (mAP), systemic vascular resistance (SVR), total peripheral resistance (TPV) and pulse pressure (PP).
Therefore, as Nunez envisions the sensors [0019] as taught in [0054] od the instant specification, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize/configure the outputs of the Nunez’s sensors (122) to detect: (1) at least one of stroke volume and system vascular resistance information, (2) cardiac output, (3) at least one of ejection fraction and cardiac index, and/or (4) cardiac arrhythmia and heart rate abnormality.
Regarding Claim 77-80, Nunez discloses the invention substantially as claimed.  However, Nunez does not specifically disclose wherein the method further comprises: (1) prescribing medications and dosages to address the cardiovascular disease; (2) monitoring the response of the patient to the medication and/or dosage, (3) adjusting cardiac medication and/or dosage for the patient to address the cardiovascular disease and monitoring the response of the patient to the adjusted cardiac medication and/or adjusted dosage thereof.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further prescribe medication and associated dosages to treat any potential cardiac disease as determined by the device of Nunez.  This process, as well KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 1742 (2007).  See also Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329 (Fed. Cir. 2009) (“while an analysis of obviousness always depends on evidence … it also may include recourse to logic, judgment, and common sense available to the person of ordinary skill that do not necessarily require explication in any reference”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN A DUKERT/Primary Examiner, Art Unit 3774